 
Exhibit 10.1
CHROMADEX CORPORATION
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
for
 
KEVIN M. FARR
 
This Executive Employment Agreement (this “Agreement”) is entered into as of
October 5, 2017 (the “Effective Date”), by and between Kevin M. Farr
(“Executive”) and ChromaDex Corporation, a Delaware corporation (the “Company”).
 
1. Employment by the Company.
 
1.1 Position. Executive shall serve as the Company’s Chief Financial Officer,
reporting to the Company’s Chief Executive Officer (the “CEO”) and/or President,
as determined by the CEO and President. During the term of Executive’s
employment with the Company, Executive will devote Executive’s commercially
reasonable efforts and substantially all of Executive’s business time and
attention to the business of the Company, except for approved paid time off and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies and applicable law.
 
1.2 Duties and Location. Executive shall perform such duties as are customarily
associated with the position of Chief Financial Officer and such other duties,
commensurate with his position, as are assigned to Executive by the CEO and/or
President, or the Company’s Board of Directors (the “Board”). Executive’s
primary office location shall be in the Los Angeles, California area. The
Company reserves the right to reasonably require Executive to perform
Executive’s duties at the Company’s offices in Irvine, California as required
for the performance of his duties and for business meetings with Company
employees or representatives of third parties, and to require reasonable
business travel.
 
1.3 Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.
 
2. Compensation.
 
2.1 Base Salary. Executive will receive an initial base salary at the annual
rate of $300,000, less standard payroll deductions and withholdings and payable
in accordance with the Company’s regular payroll schedule. The base salary may
be increased from time to time. The base salary may not be decreased, other than
a decrease of less than ten percent (10%) of Executive’s highest base salary
pursuant to a salary reduction program applicable generally to the Company’s
senior executives. The initial base salary, as increased or decreased, shall be
referred to as “Base Salary.”
 
 
 
-1-

 
 
2.2 Annual Bonus. In addition to base salary, Executive will be eligible to earn
discretionary annual incentive compensation (the “Performance Bonus”), based on
the achievement of individual and corporate performance targets and metrics to
be determined and approved by the Board or the Compensation Committee thereof.
The Performance Bonus, if earned, will be paid on an annual basis, less standard
payroll deductions and withholdings, after the close of the fiscal year and
after determination by the Board (or the Compensation Committee thereof) of the
level of achievement of the applicable performance targets and metrics and the
level of the bonus amount, but not later than March 15 of the following calendar
year. No Performance Bonus amount is guaranteed and, in addition to the other
conditions for earning such Performance Bonus, Executive must remain an employee
in good standing of the Company on the scheduled annual Performance Bonus
payment date in order to earn any Performance Bonus, except as otherwise
provided herein.
 
2.3 Stock Options. Subject to the approval of the Board, the Company will grant
Executive options (incentive stock options, to the extent possible pursuant to
the terms of the Company’s 2017 Equity Incentive Plan (the “Plan”) and
applicable law) (the “Options”) to purchase 1,000,000 shares of the Company’s
common stock for an exercise price equal to the fair market value on the date of
the grant. The Options shall vest in a series of 36 equal monthly installments
over three years, subject to Executive’s Continuous Service (as defined in the
Plan) on each such vesting date. Notwithstanding anything to the contrary set
forth in the Plan or any award agreement, (A) if the Company consummates a
Change in Control (as that term is defined in the Plan) and subject to (i)
Executive’s Continuous Service through the date of the consummation of the
Change in Control or (ii) termination by the Company without Cause or by the
Executive for Good Reason within 90 days prior to the consummation of a Change
in Control, Executive shall vest immediately prior to such Change in Control as
to 100% of his otherwise unvested time-based equity awards (the “Single Trigger
Acceleration”), provided, however, that in exchange for the Single Trigger
Acceleration, the Company may require Executive to execute and deliver to the
Company a signed and dated general release of all known and unknown claims in
substantially the form attached hereto as Exhibit A (the “Release”), and (B) any
unvested Options held by Executive shall become fully vested on the date that
the unweighted average closing price of the Company’s common stock as quoted on
the Nasdaq Capital Market (or such similar established stock exchange) over the
previous 20 trading days (including the date such calculation is measured) first
equals or exceeds $10.00 per share (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to the
Company’s common stock after the Effective Date) (the “Price Threshold Date”),
subject to (i) Executive’s Continuous Service through such Price Threshold Date
or (ii) termination by the Company without Cause or by the Executive for Good
Reason within 90 days prior to the Price Threshold Date.
 
3. Standard Company Benefits. Executive shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its senior executive officers from time to time. Any such
benefits shall be subject to the terms and conditions of the governing benefit
plans and policies and may be changed by the Company in its discretion.
 
4. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
 
5. Proprietary Information Obligations.
 
5.1 Proprietary Information Agreement. As a condition of employment, and in
consideration for the benefits provided for in this Agreement, Executive shall
sign and comply with the Company’s Employee Confidential Information and
Invention Assignment Agreement (the “Proprietary Information Agreement”)
attached hereto as Exhibit B.  In addition, Executive agrees to abide by the
Company’s internally published policies and procedures, as may be modified and
internally published from time to time within the Company’s discretion.
 
 
 
-2-

 
 
5.2 Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement. Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. During Executive’s employment by the Company, Executive will use in
the performance of Executive’s duties only information that is generally known
and used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.
 
6. Outside Activities and Non-Competition During Employment.
 
6.1 Outside Activities. Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities and manage his and
his family’s passive investments, so long as such activities do not materially
interfere with the performance of Executive’s duties hereunder or present a
conflict of interest with the Company or its affiliates. Subject to the
restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Executive may engage in other types of business or public
activities. The Board may rescind such consent, if the Board determines, in its
good faith discretion, that such activities compromise or threaten to compromise
the Company’s or its affiliates’ business interests or conflict or compete with
Executive’s duties to the Company or its affiliates. The Board has consented to
Executive’s service on the board of Polaris Industries, Inc.
 
6.2 Non-Competition During Employment. Except as otherwise provided in this
Agreement, during Executive’s employment with the Company, Executive will not,
without the prior written consent of the Board, directly or indirectly serve as
an officer, director, stockholder, employee, partner, proprietor, investor,
joint venturer, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that Executive may purchase or otherwise acquire up
to (but not more than) one percent (1%) of any class of securities of any
enterprise (without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange.
 
7. Termination of Employment; Severance.
 
7.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.
 
7.2 Termination Without Cause or Resignation for Good Reason. In the event
Executive’s employment with the Company is terminated by the Company without
Cause (and other than as a result of Executive’s death or Disability (as defined
below)) or Executive resigns his employment for Good Reason, then provided such
termination or resignation constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
satisfies the Release Requirement in Section 8 below, the Company shall provide
Executive with the following “Severance Benefits”:
 
 
-3-

 
 
7.2.1         Severance Payments. Severance pay in the form of continuation of
Executive’s Base Salary for a period of twelve (12) months following
termination, subject to required payroll deductions and tax withholdings (the
“Severance Payments”). Subject to Section 8 below, the Severance Payments shall
be made on the Company’s regular payroll schedule in effect following
Executive’s termination date; provided, however that any such payments that are
otherwise scheduled to be made prior to the Release Effective Date (as defined
below) shall instead accrue and be made on the first administratively
practicable payroll date following the Release Effective Date. For such
purposes, Executive’s final Base Salary will be calculated prior to giving
effect to any reduction in Base Salary that would give rise to Executive’s right
to resign for Good Reason.
 
7.2.2         Health Care Continuation Coverage Payments. If Executive timely
elects continued coverage under COBRA, the Company will pay Executive’s COBRA
premiums to continue Executive’s coverage (including coverage for Executive’s
eligible dependents, if applicable) (“COBRA Premiums”) through the period
starting on the termination date and ending twelve (12) months after the
termination date (the “COBRA Premium Period”); provided, however, that the
Company’s provision of such COBRA Premium benefits will immediately cease if
during the COBRA Premium Period Executive becomes eligible for group health
insurance coverage through a new employer or Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Executive becomes covered under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event. The COBRA Premiums
paid by the Company shall be treated as taxable income to Executive.
 
7.2.3          Equity Acceleration upon Termination. Notwithstanding anything to
the contrary set forth in the Plan or any award agreement, effective as of
Executive’s employment termination date, the vesting and exercisability of the
then unvested time-based vesting equity awards that would have otherwise become
vested had Executive performed Continuous Service through the one year
anniversary of Executive’s employment termination date then held by Executive
shall accelerate and become immediately vested and exercisable, if applicable,
by Executive upon such termination and shall remain exercisable, if applicable,
following Executive’s termination as set forth in the applicable equity award
documents. With respect to any performance-based vesting equity award, such
award shall continue to be governed in all respects by the terms of the
applicable equity award documents. Upon any such termination, Executive shall
have three (3) years to exercise any options or stock appreciation rights, but
no later than ten (10) years from the date of grant or the date when the options
or stock appreciation rights would otherwise terminate under the Plan other than
as a result of termination of employment (e.g., if all of the Company’s options
are accelerated and terminate if not exercised in connection with a Change in
Control (as that term is defined in the Plan), then Executive’s options will
also terminate if not exercised in connection with the Change in Control).
 
7.2.4           Pro Rata Bonus. Executive shall be eligible to receive, based on
the good faith determination of the Board or the Compensation Committee thereof,
a pro rata Performance Bonus based on actual results and Executive’s period of
employment during the fiscal year in which termination occurred (the “Pro Rata
Bonus”), on the date when other bonuses are paid for the fiscal year.
 
7.2.5           No Mitigation or Offset. The Executive shall have no obligation
to mitigate the obligations hereunder, and the amounts due hereunder shall not
be offset by any amounts otherwise earned by Executive.
 
 
 
-4-

 
 
7.3 Termination for Cause; Resignation Without Good Reason; Death or Disability.
Executive will not be eligible for, or entitled to any severance benefits,
including (without limitation) the Severance Benefits listed in Section 7.2
above, if the Company terminates Executive’s employment for Cause, Executive
resigns Executive’s employment without Good Reason, or Executive’s employment
terminates due to Executive’s death or Disability, provided that the Executive,
in the case of death or Disability termination, shall be eligible to receive a
Pro Rata Bonus.
 
8. Conditions to Receipt of Severance Benefits. To be eligible for any of the
Severance Benefits pursuant to Section 7.2 above, Executive must satisfy the
following release requirement (the “Release Requirement”): return to the Company
a signed and dated Release within the applicable deadline set forth therein, but
in no event later than forty-five (45) calendar days following Executive’s
termination date, and permit the Release to become effective and irrevocable in
accordance with its terms (such effective date of the Release, the “Release
Effective Date”). No Severance Benefits will be provided hereunder prior to the
Release Effective Date. Accordingly, if Executive refuses to sign and deliver to
the Company an executed Release or signs and delivers to the Company the Release
but exercises Executive’s right, if any, under applicable law to revoke the
Release (or any portion thereof), then Executive will not be entitled to any
severance, payment or benefit under this Agreement.
 
9. Accrued Amounts. On any termination, the Executive shall promptly receive
earned but unpaid Base Salary, accrued but unused vacations and unreimbursed
expenses (in accordance with the Company’s applicable expense reimbursement
policies), and shall be entitled to any amounts due under any benefit or fringe
plan or program in accordance with the provisions of the plan or program.
 
10. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment. Any reference
to termination or similar words shall mean a separation from service under the
meaning of Code Section 409A. Notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Executive
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Executive’s Separation from Service with the Company,
(ii) the date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 10 shall be paid in a
lump sum to Executive, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred. If any severance benefits provided under this Agreement
constitutes “deferred compensation” under Section 409A, for purposes of
determining the schedule for payment of the severance benefits, the effective
date of the Release will be the sixtieth (60th) date following the Separation
From Service, regardless of when the Release actually becomes effective. To the
extent required to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts reimbursable to Executive under this Agreement shall be
paid to Executive on or before the last day of the year following the year in
which the expense was incurred, amounts shall not be subject to liquidation or
exchange for another benefit, and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year. The
Company makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Code Section 409A.
 
 
 
-5-

 
 
11. Section 280G; Limitations on Payment.
 
11.1 If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence, the reduction shall occur in the manner (the “Reduction Method”) that
results in the greatest after tax economic benefit for Executive. If more than
one method of reduction will result in the same after tax economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
 
11.2 Notwithstanding any provision of Section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest after tax economic benefit for Executive
as determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
 
11.3 Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 11. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.
 
11.4 If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 11.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive agrees, to the extent not in violation of the Sarbanes-Oxley Act,
to promptly return to the Company a sufficient amount of the Payment (after
reduction pursuant to clause (x) of Section 11.1) so that no portion of the
remaining Payment is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount was determined pursuant to clause (y) of Section 11.1,
Executive shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.
 
 
 
-6-

 
 
12. Definitions.
 
12.1 Cause. For the purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following: (i) Executive’s conviction of or plea of
guilty or nolo contendere to any felony; (ii) Executive’s willful and continued
failure or refusal to follow lawful and reasonable instructions of the Company
or the Board or lawful, reasonable, material and internally published policies
and regulations of the Company; (iii) Executive’s willful and continued failure
to perform the assigned duties of Executive’s employment with the Company; (iv)
unethical or fraudulent conduct by Executive that materially discredits the
Company or is materially detrimental to the reputation, character and standing
of the Company; or (v) Executive’s material breach of this Agreement or the
Proprietary Information Agreement. An event described in Section 12.1(ii)
through Section 12.1(v) herein shall not be treated as “Cause” until after
Executive has been given written notice of such event, failure, conduct or
breach and Executive fails to cure such event, failure, conduct or breach within
30 calendar days from such written notice; provided, however, that such 30
calendar day cure period shall not be required if the event, failure, conduct or
breach is incapable of being cured.
 
12.2 Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent: (i)
a reduction in Executive’s Base Salary, other than a reduction by less than ten
percent (10%) of the Executive’s highest Base Salary pursuant to a salary
reduction program applicable generally to the Company’s senior executives; (ii)
a material reduction in Executive’s duties (including responsibilities and/or
authorities) or reporting lines; (iii) a relocation of Executive’s principal
place of employment to a place that increases Executive’s one-way commute by
more than thirty (30) miles as compared to Executive’s then-current principal
place of employment immediately prior to such relocation (excluding any
relocation to the Company’s Irvine, California office); or (iv) a material
breach of this Agreement. In order for Executive to resign for Good Reason, each
of the following requirements must be met: (w) Executive must provide written
notice to the Company’s Board within 60 days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for Executive’s
resignation, (x) Executive must allow the Company at least calendar 30 days from
receipt of such written notice to cure such event, (y) such event is not
reasonably cured by the Company within such 30 calendar day period (the “Cure
Period”), and (z) Executive must resign from all positions Executive then holds
with the Company not later than calendar 30 days after the expiration of the
Cure Period.
 
12.3 Disability. For purposes of this Agreement, “Disability” means that
Executive is unable to perform the essential functions of his position
(notwithstanding the provision of any reasonable accommodation) by reason of any
medically determinable physical or mental impairment which has lasted for a
period of one hundred and twenty (120) days during any consecutive six (6) month
period.
 
13. Dispute Resolution. To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment with the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in Irvine, California by JAMS, Inc. (“JAMS”) or its successors by a
single arbitrator. Both Executive and the Company acknowledge that by agreeing
to this arbitration procedure, they each waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding. Any such
arbitration proceeding will be governed by JAMS’ then applicable rules and
procedures for employment disputes, which will be provided to Executive upon
request. In any such proceeding, the arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law;
 
 
 
-7-

 
 
and (ii) issue a written arbitration decision including the arbitrator’s
essential findings and conclusions and a statement of the award. Executive and
the Company each shall be entitled to all rights and remedies that either would
be entitled to pursue in a court of law. Nothing in this Agreement is intended
to prevent either the Company or Executive from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such arbitration
pursuant to applicable law. The Company shall pay all filing fees in excess of
those which would be required if the dispute were decided in a court of law, and
shall pay the arbitrator’s fees and any other fees or costs unique to
arbitration. The parties shall pay their own legal fees. Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.
 
14. General Provisions.
 
14.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.
 
14.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
 
14.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
 
14.4 Complete Agreement. This Agreement, together with the Proprietary
Information Agreement and to the extent referenced in this Agreement, the Plan,
constitutes the entire agreement between Executive and the Company with regard
to the subject matter hereof and is the complete, final, and exclusive
embodiment of the Company’s and Executive’s agreement with regard to this
subject matter. This Agreement is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes and replaces any other agreements or promises made to
Executive by anyone concerning Executive’s employment terms, compensation or
benefits, whether oral or written (including but not limited any agreements or
promises with or from the Company or any of its affiliates or predecessors). It
cannot be modified or amended except in a writing signed by a duly authorized
officer of the Company, with the exception of those changes expressly reserved
to the Company’s discretion in this Agreement.
 
14.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.
 
14.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
 
-8-

 
 
14.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder, Executive may not assign any
of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably, and the Company may not assign this
Agreement, except to an Affiliate (as defined in the Plan) or to a successor in
connection with a Change in Control.
 
14.8 Tax Withholding. All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities. Executive acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Executive has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.
 
14.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.
 
 
 
-9-

 
 
In Witness Whereof, this Agreement shall be effective as of the Effective Date.
 
 
 
 
ChromaDex Corporation
 
By: /s/ Frank Jaksch,
Jr.                                                                 
      FRANK JAKSCH, JR.
      Chief Executive Officer
 
 
Executive
 
/s/ Kevin M. Farr 
KEVIN M. FARR
 
 
 

 
 
 
 
 
-10-
